MEMORANDUM **
Andres Ernesto Hernandez appeals pro se from the district court’s final judgment in favor of Defendant Villicana after the jury returned a verdict denying Hernandez’s claim brought under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We affirm.
The facts of the case are known to the parties and we do not repeat them here.
*381Hernandez waived his right to challenge on appeal the jury’s verdict because he did not file a motion under Federal Rule of Civil Procedure 50(b). See Nitco Holding Corp. v. Boujikian, 491 F.3d 1086, 1089 (9th Cir.2007); Desrosiers v. Flight Int’l of Fla. Inc., 156 F.3d 952, 956-57 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.